992 So.2d 916 (2008)
Jose G. QUEZADA, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-4593.
District Court of Appeal of Florida, Fourth District.
October 29, 2008.
Carey Haughwout, Public Defender, and Ian Seldin, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Thomas A. Palmer, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Appellant Jose Quezada appeals his convictions for resisting a law enforcement officer with violence and resisting a law enforcement officer without violence, a lesser included offense. We reverse his conviction for resisting without violence and remand for resentencing, because his convictions arose out of the same criminal episode and therefore constitute a double jeopardy violation. See Tumblin v. State, 974 So.2d 1173 (Fla. 4th DCA 2008) (holding that convictions of resisting with violence and resisting without violence violate double jeopardy principles, requiring vacation of the lesser charge, where both offenses arose from a single criminal episode). See also Wallace v. State, 724 So.2d 1176 (Fla.1998); Williams v. State, 959 *917 So.2d 790 (Fla. 2d DCA 2007); Gaines v. State, 800 So.2d 732 (Fla. 5th DCA 2001).
Reversed and remanded.
STONE, WARNER and DAMOORGIAN, JJ., concur.